Opinion issued August 16, 2012




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-11-00473-CV
                         ———————————
     SUBODH SONWALKAR, M.D. AND WOLLEY OLADUT, M. D.,
                       Appellants
                                    V.
  ST. LUKE’S SUGAR LAND PARTNERSHIP, L.L.P. AND ST. LUKE’S
   COMMUNITY DEVELOPMENT CORPORATION–SUGAR LAND,
                         Appellees



                 On Appeal from the 152nd District Court
                          Harris County, Texas
                    Trial Court Case No. 2011-24016



                                 OPINION

     Appellants Subodh Sonwalkar, M.D. and Wolley Oladut, M.D. held

partnership units in appellee St. Luke’s Sugar Land Partnership, L.L.P (“the
Partnership”). They applied for a temporary injunction to enjoin the Partnership

and its managing partner, appellee St. Luke’s Community Development

Corporation—Sugar Land (the “Managing Partner”) from terminating their

partnership interests and taking other actions.       The trial court denied the

application. Sonwalkar and Oladut filed notice of an accelerated appeal. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West 2008). We reverse the order

denying the application and remand the case to the trial court for further

proceedings consistent with our opinion.

                                   Background

      The Partnership is a Texas limited liability partnership, which owns and

operates St. Luke’s Sugar Land Hospital in Sugar Land, Texas. Under the original

partnership agreement, the ownership of the Partnership was divided into two

classes of partnership units: Class A units, which were reserved for physicians, and

Class B units, which were reserved for the Partnership’s managing partner. At the

Partnership’s formation, Class A units were owned by three physicians, and Class

B units were owned by SLEHS Holdings, Inc., a Texas corporation. Under the

original partnership agreement, Class A units always represented 49% of the

“Percentage Interest” of the Partnership and Class B units always represented 51%

of the “Percentage Interest,” regardless of the number of outstanding Class A units

and Class B units.     The original partnership agreement defined a partner’s

                                           2
“Percentage Interest” as “the percentage of the total Partnership Interest in the

Partnership held by a Partner, which percentage shall be calculated by dividing the

number of Units held by the Partner by the total number [of] Units issued and

outstanding among all Partners at the time, all irrespective of class.”

       The day after its formation, the Partnership offered Class A units to

physicians at the hospital in exchange for $40,000 each. As part of that initial

offering, Sonwalkar and Oladut purchased two units each. Shatish Patel and

Hemalatha Vijayan, who are co-plaintiffs in the trial court but no longer parties to

this appeal, purchased four units each. Other physicians purchased Class A units

as part of that first offering as well.

       The Partnership made a second offering of Class A units in July 2007. In

connection with that second offering, the Partnership adopted the Amended

Partnership Agreement.       Under the Amended Partnership Agreement, SLEHS

Holdings assigned all of its Class B units to the Managing Partner. Paragraph 4.01,

concerning the classification of partnership units and the manner for calculating

Percentage Interest, was substantially altered, including the elimination of the

provision that Class A Units always represented 49% of the Percentage Interest

and Class B Units always represented 51% of the Percentage Interest. Instead, any

partner’s Percentage Interest was calculated by “dividing the number of Units held

by the Partner by the total number [of] Units issued and outstanding among all

                                          3
Partners at the time, all irrespective of class.” The affirmative vote of partners

holding at least 75% of the Partnership Interest was required to approve several

types of major actions. For instance, Paragraph 8.03 provided that “neither the

individual Partners nor the Governing Board nor the Managing Partner shall have

any authority to . . . cause the Partnership to . . . amend or otherwise change this

Agreement” without “the consent of Partners holding at least seventy-five percent

(75%) of the Partnership Interest.”       Similarly, Article 11 provided that the

partnership agreement could be amended “only by a written instrument executed

by Partners holding at least seventy-five (75%) of the Partnership Interest.”

      An exhibit attached to the Amended Partnership Agreement displayed a

table showing the following ownership of partnership units at the time of the

agreement’s adoption:

     Name of Partner                           Current Ownership

                             % of Partnership Interest            # of Units

Managing Partner:                       51%                       147.79592

Class A Partners:                       49%                          142



The Amended Partnership Agreement gave the Managing Partner the right to

purchase Class B units, including fractional units, when new Class A units were

issued, in order “to permit the Unit ownership to remain proportionate among the

                                          4
two classes of Partners.” Thus, when the Partnership issued 54 additional Class A

units in connection with the second offering, the Managing Partner acquired

56.20408 Class B units, such that the final ratio of Class B units to Class A units

was 204 to 196, thus maintaining the percentage ratio of 51% to 49%.

      The Amended Partnership Agreement, like the original partnership

agreement, also established a Governing Board to manage several aspects of the

Partnership.   Paragraph 8.01 provided that the number of Governing Board

members was fixed at 15, with 8 reserved for members appointed by the Managing

Partner.   The remaining members of the Governing Board, called “Physician

Representatives,” were appointed by partners holding Class A units. The amended

agreement also provided that “all decisions of the Governing Board shall be

decided by the affirmative vote of Board Members controlling greater than fifty

percent (50%) of the voting interest of all Board Members (the ‘Voting Interest’).”

Paragraph 8.09 provided that “Physician Representatives, whether one or more,

shall collectively control forty-nine percent (49%) of the Voting Interest.” The

agreement also specified that several types of major actions of the Partnership,

including a capital call, required the affirmative vote of Governing Board members

representing 75% of the Voting Interest.

      In April 2011, Patel sued the Partnership, alleging that when he purchased

his Class A units he was promised healthy returns, but instead the Partnership was

                                           5
operating at a net loss. He further alleged that after an unsuccessful attempt to

obtain financial information from the Partnership, he was forced to resign his

hospital privileges and also to resign as a member of the Governing Board. He

asserted various causes of action including breach of fiduciary duty, fraud,

misrepresentation, and theft. Vijayan subsequently joined the suit as Patel’s co-

plaintiff, and the Managing Partner was joined as the Partnership’s co-defendant.

      A few weeks after the litigation commenced, the Partnership sent a

“Rescission Offer” letter to each owner of Class A units. According to the letter,

the Partnership was concerned that other Class A unit holders might assert claims

because the disclosures made in connection with offering those units might have

been inadequate. Therefore, the letter explained, the Governing Board decided to

send the “Rescission Offer” in order to mitigate that risk of litigation. The letter

provided each recipient 30 days to elect to rescind his or her purchase of Class A

units in exchange for a repayment of the purchase price plus six percent interest

from the date of purchase. Upon accepting the “Rescission Offer,” a Class A unit

holder also agreed to release the Partnership, Managing Partner, and others

associated with the Partnership from any and all claims and causes of action.

Although almost all of the Class A owners signed and returned acceptances of the

Rescission Offer, Patel, Vijayan, Sonwalkar, and Oladut did not.




                                         6
        On the same date of the “Rescission Offer” letter, Patel and Vijayan applied

for a temporary injunction (“First Temporary Injunction Application”). Patel and

Vijayan requested that the Partnership and the Managing Partner be enjoined from

the following actions:

        A. Taking any further action on the “Rescission Offer”;
        B. Making any offer to rescind a purchase of Class A units;
        C. Making any offer to purchase, redeem, or otherwise acquire Class
           A units;
        D. Taking any action to alter the make-up of the Governing Board;
           and
        E. Taking any action to alter the then current ratio of Class A partners
           to Class B partners.

The trial court granted Patel and Vijayan’s requested relief of a temporary

injunction, and it additionally restricted the Partnership and the Managing Partner

from:

        F. Taking any action that would alter the organization and corporate
           make-up of the Partnership;
        G. Taking any action to initiate a capital call, without further court
           order; and
        H. Taking any action to alter in any manner the Amended Partnership
           Agreement.

        Shortly after the trial court granted this injunctive relief, the Partnership and

the Managing Partner filed a motion to modify or vacate the temporary injunction.

At a hearing on the motion, the Partnership and the Managing Partner offered, in

lieu of the temporary injunction, to place $450,000 into the court’s registry out of

which any eventual judgment in favor of Patel and Vijayan could be satisfied.


                                            7
Following the hearing, the trial court ordered that the Partnership and the

Managing Partner deposit the $450,000 to be held in the court’s registry for that

purpose, and it dissolved the temporary injunction. The $450,000 deposit was

made.

        The Partnership continued with the rescission of the issuance of Class A

units with respect to those physician owners who had accepted the offer. In an

email message sent to current and former Class A unit holders, the Partnership

indicated that after the overwhelming acceptance of the rescission offer, the Class

A units that were still outstanding represented less than 15% of the Partnership’s

total Percentage Interest. The same communication announced the adoption of a

new amendment to Paragraph 8.01 of the partnership agreement concerning the

composition of the Governing Board. Pursuant to the amendment, the Managing

Partner retained the right to elect eight members, but the Class A unit holders had

the right to elect only one member for each seven percent of the Percentage

Interest owned by all Class A unit holders. A subsequent notice was sent to the

remaining Class A unit holders to announce a meeting at which they could elect

one director to the new Governing Board.

        Following this notice, Patel and Vijayan applied for a temporary restraining

order and temporary injunction (“Second Temporary Injunction Application”).

They argued that despite the completion of the rescission offer, the Class A unit

                                          8
holders still owed 49% of the Partnership. They argued that “[a]bsent preliminary

injunctive relief, Plaintiffs will be irreparably harmed by being deprived of their

unique right to participate in the management and control of the Partnership.”

Patel and Vijayan asked the trial court to enjoin the Partnership from calling a

meeting of Class A partners to elect less than seven representatives to the

Governing Board and from taking other major actions requiring at least 75% of the

Percentage Interest or Voting Interest. The trial court denied the application.

      Shortly after the Second Temporary Injunction Application was denied, the

Partnership sent notice of a capital call to the remaining Class A partners: Patel,

Vijayan, Sonwalkar, and Oladut. From Patel and Vijayan, who each owned four

units, the Partnership demanded $487,037.00 each, and from Sonwalkar and

Oladut, who each owned two units, the Partnership demanded $243,518.50 each.

The notice warned that if their capital call payments were not timely received, the

Partnership could terminate their respective partnership interests. Attached to the

notice was the Managing Partner’s “Written Consent in Lieu of Meeting to Action

by the Partners.” This document stated that the Managing Partner held more than

75% of the Partnership Interest, and it purported to authorize the capital call

without the requirement of a Governing Board meeting.

      After the notice of capital call was sent, Sonwalkar and Oladut joined the

lawsuit as Patel and Vijayan’s co-plaintiffs. In addition to filing a joint amended

                                          9
petition, Patel, Vijayan, Sonwalkar, and Oladut filed a joint application for

temporary injunction (“Third Temporary Injunction Application”) in which they

contended that “changed circumstances,” specifically the Partnership’s capital call,

entitled them to injunctive relief. They argued, as the prior applications argued,

that the Amended Partnership Agreement provided them with 49% of the Voting

Interest of the Partnership. They also argued that the rescission of the other Class

A units necessarily reduced the Managing Partner’s Class B units from 204 to

12.48980 in order to keep a 51% to 49% ratio with the remaining 12 Class A units.

Patel, Vijayan, Sonwalkar, and Oladut maintained that although they would be

irreparably harmed by the termination of their partnership interests, they did not

have to prove this usual requirement of injunctive relief because their right to a

temporary injunction was based on a statute, specifically, Section 152.211 of the

Texas Business Organizations Code. See TEX. BUS. ORGS. CODE ANN. § 152.211

(West 2011). The Third Temporary Injunction Application requested that the trial

court enjoin the Partnership from (1) terminating the plaintiffs’ partnership

interests; (2) taking actions requiring approval of partners representing 75% of the

Partnership Interest, including amending the partnership agreement; and (3) taking

actions requiring approval of Governing Board members representing 75% of the

Voting Interest, including making a capital call.




                                         10
      The trial court held a hearing on the Third Temporary Injunction

Application. After the hearing but before the trial court ruled on the application,

the Partnership’s Governing Board delivered to Patel, Vijayan, Sonwalkar, and

Oladut’s counsel a notice stating that their partnership interests were terminated for

failure to pay the required contribution. In response, Patel, Vijayan, Sonwalkar,

and Oladut filed a supplemental brief to apprise the trial court about the

termination of their interests and to urge a prompt ruling on their application.

      A couple of weeks later, the trial court denied the Third Temporary

Injunction Application. Patel, Vijayan, Sonwalkar, and Oladut requested findings

of fact and conclusions of law, but the trial court did not act on the request. They

then timely filed a joint notice of accelerated appeal from the denial of their Third

Temporary Injunction Application. Subsequently, Sonwalkar and Oladut filed an

amended notice stating that Patel and Vijayan decided not to pursue the appeal.

                                      Analysis

      In their first issue on appeal, Sonwalkar and Oladut argue that the trial court

erred in denying the Third Temporary Injunction Application because the

Amended Partnership Agreement unequivocally entitled the Class A unit holders

to 49% of the Voting Interest on the Governing Board, which means that the

capital call and the termination of their partnership interests were not authorized.

In their second issue, they alternatively argue that the legal effect of the rescission

                                          11
of the other Class A units was to reduce the number of Class B units held by the

Managing Partner, because rescissions always restore the parties to their relative

positions prior to entering into the transaction.

   I.      Legal framework for interlocutory appeal

           a. Standard of review

        In general, a temporary injunction is an extraordinary remedy and does not

issue as a matter of right. Walling v. Metcalfe, 863 S.W.2d 56, 57 (Tex. 1993).

The purpose of a temporary injunction is to preserve the status quo of the

litigation’s subject matter pending a trial on the merits. Butnaru v. Ford Motor

Co., 84 S.W.3d 198, 204 (Tex. 2002).            The status quo is “the last, actual,

peaceable, non-contested status which preceded the pending controversy.” In re

Newton, 146 S.W.3d 648, 651 (Tex. 2004) (quoting Janus Films, Inc. v. City of

Fort Worth, 163 S.W.2d 589, 589 (1962) (per curiam)). To obtain a temporary

injunction, the applicant must ordinarily plead and prove three specific elements:

(1) a cause of action against the defendant; (2) a probable right to the relief sought;

and (3) a probable, imminent, and irreparable injury in the interim. Butnaru, 84
S.W.3d at 204. The applicant is not required to establish that he will prevail on

final trial; rather, the only question before the trial court is whether the applicant is

entitled to preservation of the status quo pending trial on the merits. Walling, 863
S.W.2d at 58.

                                           12
      The decision to grant or deny a temporary injunction lies in the discretion of

the trial court, and the court’s ruling is subject to reversal only for a clear abuse of

that discretion. Id. A trial court abuses its discretion in granting or denying a

temporary injunction when it misapplies the law to the established facts. INEOS

Grp. Ltd. v. Chevron Phillips Chem. Co., 312 S.W.3d 843, 848 (Tex. App.—

Houston [1st Dist.] 2009, no pet.) (citing State v. S.W. Bell Tel. Co., 526 S.W.2d
526, 528 (Tex. 1975)). We review the evidence submitted to the trial court in the

light most favorable to its ruling, drawing all legitimate inferences from the

evidence, and deferring to the trial court’s resolution of conflicting evidence. Id.

(citing Davis v. Huey, 571 S.W.2d 589, 862 (Tex. 1978)). Because this is an

interlocutory appeal, our review is strictly limited to determining whether there has

been a clear abuse of discretion by the trial court’s ruling on the application for a

temporary injunction, and we do not reach the merits of the underlying case.

Davis, 571 S.W.2d at 861–62.

          b. Scope of interlocutory review

      The Partnership and the Managing Partner contend that Sonwalkar and

Oladut’s arguments on appeal concern the “ultimate issue” of the underlying case,

and therefore this court cannot entertain them. They argue that in order to decide

the interlocutory appeal as Sonwalkar and Oladut have presented it, this court will




                                          13
necessarily delve into their causes of action for breach of contract and breach of

fiduciary duty.

      Sonwalkar and Oladut respond that they have asked this court to review only

the denial of the application for a temporary injunction and not any other matter

pending in the trial court. They also argue that because we must determine as part

of our review whether they have a “probable right to the relief sought,” see

Buntaru, 84 S.W.3d at 204, the merits of the underlying case cannot be ignored

altogether.    Otherwise, they contend, interlocutory appeals from rulings on

temporary injunction applications would be impossible.

      We recognize that the scope of our review is strictly limited to determining

whether the trial court clearly abused its discretion in denying the Third Temporary

Injunction Application. See Davis, 571 S.W.2d at 861–62. In conducting our

review, we must determine whether Sonwalkar and Oladut were entitled to have

the trial court preserve the status quo pending trial on the merits. See Butnaru, 84
S.W.3d at 204. Our resolution of this appeal will not determine any of the other

matters still pending in the trial court.

          c. Changed circumstances justifying successive applications

      The Partnership and Managing Partner contend that the trial court’s

dissolution of the first temporary injunction barred Sonwalkar and Oladut from

reapplying for injunctive relief because the circumstances at the time that the first

                                            14
temporary injunction was dissolved were identical to those at the time that the

Third Temporary Injunction Application was filed. They argue that in order to

deter piecemeal applications for injunctive relief, Sonwalkar and Oladut—who are

“identically situated” to Patel and Vijayan—cannot raise the matter of the capital

call as a “new ground” in the Third Temporary Injunction Application because that

ground could have been raised in the first and second applications.

      Sonwalkar and Oladut respond that they were not parties to the suit until the

Third Temporary Injunction Application was filed and therefore this application

was their first and only request seeking injunctive relief. They also point out that

they did not file their application until after the Partnership and the Managing

Partner sent the capital call notice demanding $243,518.50 from each of them and

warning that their partnership units were subject to termination if they failed to pay

the demanded contribution.       Sonwalkar and Oladut argue that these events

represented a change of circumstances that permitted them to apply for a

temporary injunction despite the prior applications and the dissolution of the first

injunction.

      The dissolution of a temporary injunction bars a second application for such

injunctive relief, unless the second request is based on changed circumstances not

known by the applicant at the time of the first application. State v. Ruiz Wholesale

Co., 901 S.W.2d 772, 776 (Tex. App.—Austin 1995, no writ); see also Smith v.

                                         15
O’Neill, 813 S.W.2d 501, 502 (Tex. 1991) (per curiam) (observing that “decrees of

injunction . . . may be reviewed, opened, vacated or modified by the trial court

upon a showing of changed conditions”). Changed circumstances are conditions

that altered the status quo existing after the temporary injunction was dissolved.

See BS&B Safety Sys., Inc. v. Fritts, No. 01-98-00957-CV, 1999 WL 447605, at *2

(Tex. App.—Houston [1st Dist.] 1999, no pet.) (mem. op. on rehearing) (not

designated for publication). Moreover, “[s]uccessive applications for injunctive

relief on grounds that could have been raised in connection with an earlier request

for such relief are not allowed where there is insufficient reason why the grounds

were not urged in the earlier application.” Ruiz, 901 S.W.2d at 776. These

restrictions on successive requests for injunctive relief sensibly deter piecemeal

litigation, conserve judicial resources, and prohibit litigants from receiving “two

bites at the apple.” Id.

      The Partnership and the Managing Partner contend that State v. Ruiz

Wholesale Co., 901 S.W.2d 772, 776 (Tex. App.—Austin 1995, no writ), supports

their position that no change of circumstances has occurred to justify granting a

new temporary injunction. In Ruiz, a beer distributor sought to enjoin the Texas

Alcoholic Beverage Commission from requiring it to have territorial agreements

with beer manufacturers before it could resell beer purchased from other

distributors. Ruiz, 901 S.W.2d at 774. Initially, the trial court issued a temporary

                                        16
injunction to bar the TABC from enforcing the statute purportedly giving the

Commission the authority to require such agreements.         Id. However, on the

motion of an intervening distributor, the trial court dissolved the temporary

injunction. Id.

      Subsequently, the TABC issued a letter to all holders of general and local

distributors licenses about the dissolution order and advised the distributors “to

make sure that you are in compliance with the law.” Then, the beer distributor who

had applied for the first temporary injunction applied for a second application in

which it raised legal grounds that it did not previously raise. Id. at 775. The trial

court denied the second application, and the beer distributor timely filed an

interlocutory appeal. Id.

      The court of appeals held that the trial court did not abuse its discretion in

denying the second application. Id. at 777. The court concluded that the legal

grounds advanced in the second application were “clearly available” when the first

application was made. Id. at 776. Moreover, the TABC’s notification letter

“merely informed beer distributors that the previous injunction had been dissolved

and that distributors should comply with” the law. Id. “A letter restating this

position is not a changed circumstance,” the court reasoned, “nor was it unknown

at the time of the initial application.” Id. at 777.




                                           17
      We conclude that Ruiz is distinguishable from this case. Even if Sonwalkar

and Oladut had been parties to the lawsuit from the outset, it would have been

futile for them to have argued in the first and second applications that the

possibility of a capital call entitled them to injunctive relief.       Although the

Partnership might have had at all times the power to make a capital call, that

prospect alone would not have entitled Sonwalkar and Oladut to injunctive relief

because the “commission of the act to be enjoined must be more than just

speculative, and the injury that flows from the act must be more than just

conjectural.” Tex. Indus. Gas v. Phoenix Metallurgical Corp., 828 S.W.2d 529,

523 (Tex. App.—Houston [1st Dist.] 1992, no writ). There is no evidence in the

record that the Partnership had indicated that a capital call was probable or

imminent until after the Second Temporary Injunction Application was denied and

the Partnership sent its formal notice of capital call. This is the event that “altered

the status quo.” See BS&B, 1999 WL 447605, at *2. Before then, had the trial

court granted a temporary injunction on the mere possibility of a capital call, it

likely would have abused its discretion. See Phoenix Metallurgical, 828 S.W.2d at

523; see also Dallas Gen. Drivers, Warehousemen & Helpers v. Wamix, Inc., of

Dallas, 295 S.W.2d 873, 416 (Tex. 1956) (“[B]efore an injunction issues there

must be evidence that injury is threatened.”).




                                          18
         We hold that the Partnership’s notice of capital call and accompanying

warning that Sonwalkar’s and Oladut’s Class A units were subject to termination

for failure to make payment evinced a change of circumstances that permitted

Sonwalkar and Oladut to seek injunctive relief, despite the prior applications and

the dissolution of the first temporary injunction.

   II.      Availability of temporary injunctive relief

            a. Cause of action

         To be entitled to temporary injunctive relief, the applicant must plead a

cause of action. See Butnaru, 84 S.W.3d at 204; N.W. Bank v. Garrison, 874
S.W.2d 278, 279 (Tex. App.—Houston [1st Dist.] 1994, no writ). In the absence

of special exceptions to the applicant’s live pleading made at the time the trial

court rules on the temporary injunction application, we construe the pleading

liberally in the applicant’s favor. Kennedy v. Gulf Coast Cancer & Diagnostic Ctr.

at S.E., Inc., 326 S.W.3d 352, 359 (Tex. App.—Houston [1st Dist.] 2010, no pet.).

         The sixth amended petition, which was Sonwalkar and Oladut’s live

pleading at the time the trial court ruled on the Third Temporary Injunction

Application, purported to state claims for common law fraud, negligent

misrepresentation, breach of fiduciary duty, breach of contract, conversion, civil

conspiracy, promissory estoppel, and declaratory relief.     The Partnership and

Managing Partner did not specially except to this pleading, nor do they dispute on

                                          19
appeal that Sonwalkar and Oladut pleaded a cause of action. Accordingly, for

purposes of this interlocutory appeal, Sonwalkar and Oladut have pleaded a cause

of action, thereby satisfying the first requirement to be entitled to temporary

injunctive relief. See Butnaru, 84 S.W.3d at 204.

         b. Irreparable injury

      Ordinarily, applicants seeking a temporary injunction must show, in addition

to a probable right to relief, that they will be irreparably harmed if the injunctive

relief does not issue. See Butnaru, 84 S.W.3d at 204. However, Sonwalkar and

Oladut argue that because “equitable relief” to enforce partnership rights is

specifically authorized by Section 152.211 of the Texas Business Organizations

Code, they do not need to show an irreparable injury in order to obtain injunctive

relief. See TEX. BUS. ORGS. CODE ANN. § 152.211(b) (“A partner may maintain an

action against the partnership or another partner for legal or equitable relief,

including an accounting of partnership business, to . . . enforce a right under the

partnership agreement . . . .”). Sonwalkar and Oladut alternatively argue that even

if they are required to show an irreparable injury, they have done so because loss

of their management rights is a unique harm that cannot be compensated with

monetary damages. They also contend that federal law prohibits physicians like

them from making new investments in hospitals, so their Class A units represent

their last chance to own part of a hospital in which they practice medicine. See 42

                                         20
U.S.C. § 1395nn(a)(1) (generally prohibiting physicians from having a financial

relationship with entities to which they make referrals for Medicare patients),

§ 1395nn(i)(1)(A) (excepting from general rule those hospitals having “physician

ownership or investment on December 31, 2010”).

      The Partnership and the Managing Partner do not dispute the general

principle that when a statute specifically provides “injunctive relief” to enforce a

right, it dispenses with the common law’s irreparable harm requirement. However,

they point out that Section 152.211 provides for “equitable relief” without

specifying “injunctive relief.” They argue that the difference is crucial, and the

general authorization of “equitable relief” does not eliminate the common-law

requirement of showing irreparable harm will result in the absence of injunctive

relief. The Partnership and the Managing Partner argue that Sonwalkar and Oladut

cannot meet this requirement because, if they are entitled to relief, they have an

adequate legal remedy in the form of money damages to compensate them for the

loss of their Class A units.

      At common law, the applicant seeking an injunctive relief must plead and

prove a probable, imminent, and irreparable injury for which no adequate remedy

at law exists. See Butnaru, 84 S.W.3d at 204; Butler v. Arrow Mirror & Glass,

Inc., 51 S.W.3d 787, 795 (Tex. App.—Houston [1st Dist.] 2001, no pet.).

“However, if an applicant relies on a statute that defines the requirements for

                                        21
injunctive relief, then the express statutory language supersedes common law

requirements.” Butler, 51 S.W.3d at 795; see also TEX. CIV. PRAC. & REM. CODE

ANN. § 65.001 (West 2008) (“The principles governing courts of equity govern

injunction proceedings if not in conflict with this chapter or other law.”); TEX. R.

CIV. P. 693 (“The principles, practice and procedure governing courts of equity

shall govern proceedings in injunctions when the same are not in conflict with

these rules or the provisions of the statutes.”).

      In Town of Palm Valley v. Johnson, 87 S.W.3d 110 (Tex. 2001) (per

curiam), the Supreme Court of Texas considered whether the general statutory

provision of the Civil Practice and Remedies Code authorizing injunctive relief

abrogated the common law’s irreparable injury requirement. The statute at issue

provided:

      A writ of injunction may be granted if . . . the applicant is entitled to
      the relief demanded and all or part of the relief requires the restraint of
      some act prejudicial to the applicant . . . .

TEX. CIV. PRAC. & REM. CODE ANN. § 65.011(1). The Supreme Court concluded

that the Legislature had not intended by this statute to replace the equitable remedy

of an injunction with a statutory one. Johnson, 87 S.W.3d at 111. Therefore, “it

follows that the statute did not abolish the requirement of a showing of irreparable

injury.” Id.




                                           22
      Appellate courts have held that various other statutes providing for

injunctive relief do dispense with the common law’s irreparable injury

requirement. See, e.g., State v. Tex. Pet Foods, 591 S.W.2d 800, 805 (Tex. 1979)

(holding that “doctrine of balancing the equities has no application to this

statutorily authorized injunctive relief” and affirming injunctions authorized by

Texas Clean Air Act, Texas Water Quality Act, and Texas Renderers’ Licensing

Act); Butler, 51 S.W.3d at 795 (holding that Covenants Not to Compete Act, which

provides that court may award injunctive relief if promisor breaches non-compete

covenant, does not require promisee to show irreparable injury); City of Houston v.

Proler, No. 14-10-00971-CV, 2012 WL 1951071, at *11 (Tex. App.—Houston

[14th Dist.] May 31, 2012, no pet. h.) (holding that Texas Commission on Human

Rights Act, providing injunctive relief to prohibit employer from engaging in

unlawful employment practice, dispenses with irreparable injury requirement);

Cook v. Tom Brown Ministries, No. 08-11-00367-CV, 2012 WL 525451, at *5

(Tex. App.—El Paso Feb. 17, 2012, pet. filed) (holding that Election Code,

providing injunctive relief to person who is harmed or in danger of being harmed

by violation of the Code, supersedes common law irreparable injury requirement);

Marauder Corp. v. Beall, 301 S.W.3d 817, 820 (Tex. App.—Dallas 2009, no pet.)

(holding that injunctive relief pursuant to Texas Debt Collection Act does not

require proof of irreparable injury); West v. State, 212 S.W.3d 513, 519 (Tex.

                                        23
App.—Austin 2006, no pet.) (implicitly holding that Deceptive Trade Practices Act

supersedes common law injunctive requirements such that State need only show

that respondent may be violating the Act and that the action was in the public

interest); Gulf Holding Corp. v. Brazoria Cnty., 497 S.W.2d 614, 619 (Tex. Civ.

App.—Houston [14th Dist.] 1973, writ ref’d n.r.e.) (holding that “doctrine of

balancing of equities does not apply” to Open Beaches Act which provides for

mandatory injunction).

      Like other circumstances in which the irreparable injury requirement has

been abrogated by statute, Sonwalkar and Oladut argue that Section 152.211(b) of

the Business Organizations Code supersedes the common law in this regard. That

statute provides:

      A partner may maintain an action against the partnership or another
      partner for legal or equitable relief, including an accounting of
      partnership business, to:

             (1) enforce a right under the partnership agreement;

             (2) enforce a right under this chapter . . . ;

             (3) enforce the rights and otherwise protect the interests of the
             partner, including rights and interests arising independently of
             the partnership relationship; or

             (4) enforce a right under Chapter 11 [concerning winding up
             and termination of domestic entities].

TEX. BUS. ORGS. CODE ANN. § 152.211(b).               Although this statute generally

authorizes actions for “equitable relief,” we do not find in this provision any

                                           24
“express statutory language” that “defines the requirements for injunctive relief.”

Butler, 51 S.W.3d at 795. In other cases in which appellate courts have held that a

statute supersedes the common law’s injunctive irreparable injury requirements,

the statute has specifically defined the type of injury that must be shown to entitle

the applicant to injunctive relief.     See, e.g., TEX. BUS. & COM. CODE ANN.

§ 15.51(a) (West 2011) (Covenants Not to Compete Act—breach by the promisor

of the covenant); TEX. LAB. CODE ANN. § 21.258 (West 2006) (Texas Commission

on Human Rights Act—respondent is engaging in unlawful employment practice);

TEX. ELEC. CODE ANN. § 273.081 (West 2010) (Election Code—person is being

harmed or is in danger of being harmed by a violation or threatened violation of the

statute); TEX. BUS. & COM. CODE ANN. § 17.47(a) (West 2011) (Deceptive Trade

Practices Act—consumer protection division has reason to believe person is

engaging in, has engaged in, or is about to engage in any act or practice declared to

be unlawful by Act); TEX. NAT. RES. CODE ANN. § 61.018(a) (West 2011) (Open

Beaches Act—injunction to remove or prevent any improvement, maintenance,

obstruction, barrier, or other encroachment on a public beach, or to prohibit any

unlawful restraint on the public’s right of access to and use of a public beach or

other activity that violates the Act). Thus, in such cases, the statute’s express

language defining the requisite injury to be demonstrated supersedes the common

law’s irreparable injury requirement.

                                         25
      However, Section 152.211(b) of the Business Organizations Code, although

generally authorizing injunctions to “enforce a right under the partnership

agreement” and the like, does not define the requisite injury entitling the applicant

to injunctive relief.   We conclude that this provision is more comparable to

Section 65.011(1) of the Civil Practice and Remedies Code, which the Supreme

Court held in Town of Palm Valley v. Johnson does not supersede the irreparable

injury requirement despite its general authorization of injunctive relief to restrain

“some act prejudicial to the applicant.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 65.011(1). Accordingly, Section 152.211(b) does not supersede the common

law’s irreparable injury requirement, and Sonwalkar and Oladut were required to

meet this requirement in order to be entitled to injunctive relief.

      “An injury is irreparable if the injured party cannot be adequately

compensated in damages or if the damages cannot be measured by any certain

pecuniary standard.” Butnaru, 84 S.W.3d at 204. “Generally, money damages

may be inadequate to compensate an injured party for the loss of property deemed

to be legally ‘unique’ or irreplaceable.” N. Cypress Med. Ctr. Operating Co. v. St.

Laurent, 296 S.W.3d 171, 175 (Tex. App.—Houston [14th Dist.] 2009, no pet.).

Thus, a trial court may grant injunctive relief when a dispute involves real

property. Butnaru, 84 S.W.3d at 211; see, e.g., Lavigne v. Holder, 186 S.W.3d
625, 629 (Tex. App.—Fort Worth 2006, no pet.); Greater Houston Bank v. Conte,

                                          26
641 S.W.2d 407, 410 (Tex. App.—Houston [14th Dist.] 1982, no writ). Moreover,

a trial court may grant injunctive relief when the enjoined conduct threatens to

disrupt an ongoing business. See, e.g., David v. Bache Halsey Stuart Shields, Inc.,

630 S.W.2d 754, 757 (Tex. App.—Houston [1st Dist.] 1982, no writ); IAC, Ltd. v.

Bell Helicopter Textron, Inc., 160 S.W.3d 191, 200 (Tex. App.—Fort Worth 2005,

no pet.); Liberty Mut. Ins. Co. v. Mustang Tractor & Equip. Co., 812 S.W.2d 663,

666–67 (Tex. App.—Houston [14th Dist.] 1991, no writ).

      The alleged irreparable injury in this case is the termination of interests in a

limited liability partnership. That circumstance alone does not demonstrate that a

remedy on appeal would be inadequate per se. For example, in North Cypress

Medical Center Operating Co. v. St. Laurent, 296 S.W.3d 171 (Tex. App.—

Houston [14th Dist.] 2009, no pet.), a medical doctor, St. Laurent, owned limited

partnership shares in a limited partnership that owned and maintained a hospital.

N. Cypress, 296 S.W.3d at 174. Although St. Laurent shared in the partnership’s

net income and distributions, he had no right to manage or control the partnership’s

operation, business, or activities. Id. After the partnership notified him that it

intended to sell his shares because of his purported breach of the limited

partnership agreement, he applied for and obtained a temporary injunction to

prevent the involuntary sale. Id. When the partnership appealed, St. Laurent

argued that the sale of his shares would constitute an irreparable injury because

                                         27
they are unique and irreplaceable. Id. at 176. The court of appeals disagreed,

concluding that St. Laurent had “not shown that money damages cannot take [the

shares’] place” since his “ownership interest gives him no voice in the control or

management of the partnership.” Id. It further reasoned:

      The undisputed evidence in the record indicates that St. Laurent is at
      risk for loss of only his proportionate share in the partnership’s net
      income and any future distributions. Both of these items represent an
      interest in money. Therefore, St. Laurent has not shown that breach-
      of-contract damages would be inadequate to compensate him for any
      such monetary losses.

Id. The court of appeals held that St. Laurent had not shown an irreparable injury

and it reversed and dissolved the temporary injunction.      Id. at 180; see also

Doerwald v. MBank Fort Worth, N.A., 740 S.W.2d 86, 90 (Tex. App.—Fort Worth

1987, no writ) (holding that party to joint venture agreement with 5% interest in

profits failed to prove irreparable injury because his remedy was action for lost

profits measurable by pecuniary loss standard).

      Under different circumstnaces, however, an appeal was found to offer an

inadequate remedy in Health Discover Corp. v. Williams, 148 S.W.3d 167 (Tex.

App.—Waco 2004, no pet.). In Williams, a corporation sued several of its officers

and directors who had allegedly acquired shares in the corporation without

complying with the statutory requirements pertaining to such transactions.

Williams, 148 S.W.3d at 168–69.         The corporation sought principally the

cancelation of the issued shares.      Id. at 168.   The trial court denied the
                                        28
corporation’s application for temporary injunction, which would have prohibited

the officers and directors from selling their shares during the pendency of the

litigation. Id. The court of appeals reversed and directed the trial court to issue a

temporary injunction commanding the officers and directors to refrain from selling

or otherwise transferring the shares and to deposit the shares at issue into the

court’s registry. Id. at 170–71. The court noted that money damages would be an

inadequate remedy because the corporation had no assurance that it could

repurchase the shares in question once they were sold. Id. at 170. The court also

noted that the relative voting rights of all shareholders were affected unless the

shares were canceled. Id.

      Turning to the circumstances presented in this appeal, the Third Temporary

Injunction Application alleged that the Partnership was, among other things,

“denying the Class A Governing Board representatives their right to 49% of the

Voting Interest on the Governing Board” and that it had “indicated in its Notice of

Capital Call that it will seek to terminate Plaintiffs’ partnership interest unless

Plaintiffs fork over almost $1.5 million.” It further alleged that “[a]s Class A Unit

holders, Plaintiffs will imminently lose the ability to prevent the Partnership and

the managing partner from taking fundamental actions, including amendments to

the Amended Partnership Agreement.” A verified copy of the Partnership’s notice

of capital call was attached to the application, reflecting a demand for capital

                                         29
contributions and warning that partnership interests were subject to termination if

the contributions were not paid. The application asserted that “rights to participate

in management and control of a partnership are unique, and no adequate remedy at

law exists for depriving Plaintiffs of that right” and, therefore, “[t]he Court should

grant Plaintiffs’ Application for Temporary Injunction because money cannot buy

the right to deprive a partner of management and control rights in a partnership.”

      We conclude based on the circumstances of this case that Sonwalkar and

Oladut have pleaded and proved that they would be irreparably injured if the

temporary injunction did not issue. With the termination of their partnership

interests, they lose several management rights, including the right to participate

with other Class A unit holders in selecting a Governing Board representative who

wields 49% of the Voting Interest and can block several major actions, such as

capital calls. These non-pecuniary management rights distinguish this case from

North Cypress and Doerwald, in which the applicants for injunctive relief had only

rights to share in profits, which could be restored to them as a money judgment at

the end of the ordinary appeal process. Because the management rights at issue in

this case “cannot be measured by any certain pecuniary standard,” Butnaru, 84
S.W.3d at 204, and are unique and irreplaceable, N. Cypress, 296 S.W.3d at 175,

money damages would not provide adequate compensation.                  Accordingly,

Sonwalkar and Oladut have demonstrated an irreparable injury.

                                         30
         c. Probable right to relief

      Turning to the final element necessary to obtain a temporary injunction,

Sonwalkar and Oladut argue that they demonstrated a probable right to the

injunctive relief sought because the Amended Partnership Agreement provides that

Class A unit owners control 49% of the Voting Interest on the Governing Board,

and therefore the Governing Board lacked the authority to make the capital call.

They rely on the language of Paragraph 8.09 of the Amended Partnership

Agreement, which provides that the “Physician Representatives [on the Governing

Board], whether one or more, shall collectively control forty-nine percent (49%) of

the Voting Interest, which shall be allocated among the Physician Representatives

in attendance at the meeting (whether in person or by proxy) on a per capita basis.”

Sonwalkar and Oladut also argue that the legal effect of any rescission is to restore

the parties to the position before the contract was made. Thus, they contend that

the effect of the rescission of the other Class A Units was to reduce the number of

Class B Units owned by the Managing Partner to 12.48980 such units. If this were

so, the percentage ratio of all outstanding Class B Units to all outstanding Class A

Units would be 51% to 49%—the same ratio as before the consummation of the

rescission offers—rather than the approximate percentage ratio of 94% to 6% that

the Managing Partner and the Partnership maintain is accurate.




                                         31
      The Partnership and the Managing Partner argue that the amendment to

Section 8.01 of the Amended Partnership Agreement, which effectively reduced

the number of Class A representative members on the Governing Board from

seven to one, also reduced the Voting Interest of the Governing Board’s Class A

representative members. According to the Partnership and the Managing Partner,

“It does not make sense that despite the drastic reduction in the Percentage Interest

of the Class A partners in 2011, the four remaining members would still retain the

entirety of their former partners’ 49% vote on the Governing Board.”

      Partnership agreements are construed and interpreted pursuant to the

applicable law of contracts. Park Cities Corp. v. Byrd, 534 S.W.2d 668, 672 Tex.
1976); Murphy v. Seabarge, Ltd., 868 S.W.2d 929, 933 (Tex. App.—Houston

[14th Dist.] 1994, writ denied). “In construing a written contract, the primary

concern of the court is to ascertain the true intentions of the parties as expressed in

the instrument.” Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex.

2005).   “To achieve this objective, we must examine and consider the entire

writing in an effort to harmonize and give effect to all the provisions of the

contract so that none will be rendered meaningless.”          J.M. Davidson, Inc. v.

Webster, 128 S.W.3d 223, 229 (Tex. 2003). “No single provision taken alone will

be given controlling effect; rather, all the provisions must be considered with

reference to the whole instrument.” Id. “Contract terms are given their plain,

                                          32
ordinary, and generally accepted meanings unless the contract itself shows them to

be used in a technical or different sense.” Valence Operating, 164 S.W.3d at 662.

We may neither rewrite the parties’ agreement nor add to its language. Am. Mfgs.

Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 162 (Tex. 2003).

      Under this partnership agreement, “Percentage Interest” and “Voting

Interest” are not synonymous terms. Paragraph 8.09 provides that the “Physician

Representatives [on the Governing Board], whether one or more, shall collectively

control forty-nine percent (49%) of the Voting Interest, which shall be allocated

among the Physician Representatives in attendance at the meeting (whether in

person or by proxy) on a per capita basis.” The amendment to Paragraph 8.01

effectively reduced the number of Physician Representatives on the Governing

Board to one.      Despite this, under the plain and unamended terms of

Paragraph 8.09, the one Class A Unit representative on the Governing Board

controls 49% of the Voting Interest. Paragraph 8.09 further provides that the

affirmative vote of Board Members controlling at least 75% of the Voting Interest

is required for a capital call.    Because it is undisputed that no Physician

Representative on the Governing Board approved the capital call at issue, the

capital call necessarily was not approved by 75% of the Voting Interest as required

by the Amended Partnership Agreement.




                                        33
      Pursuant to the partnership agreement as currently amended, we hold that

Sonwalkar and Oladut have demonstrated a probable right to injunctive relief to

prevent the Partnership and the Managing Partner from taking actions requiring

75% of the Voting Interest, including the making of a capital call.

                                      Conclusion

      In summary, we have determined that a change of circumstances permitted

Sonwalkar and Oladut to seek injunctive relief despite the fact that two prior

applications for injunctive relief had been filed by other similarly situated plaintiffs

before they joined the suit.

      On the merits of the request for temporary injunctive relief it is undisputed

that Sonwalkar and Oladut pleaded a cause of action. Because their valuable

management rights under the Amended Partnership Agreement would be

terminated absent injunctive relief, and because such rights cannot be compensated

by any certain pecuniary standard, they proved an irreparable injury. We also

determined a probable right to relief because the capital call was disallowed under

the Amended Partnership Agreement due to the lack of approval by the 75%

supermajority of the total Voting Interest required for such action. Because the

capital call was disallowed, Sonwalkar’s and Oladut’s interests could not be

terminated for failure to pay the capital call.




                                           34
      We conclude that Sonwalkar and Oladut pleaded and proved that under the

current version of the Amended Partnership Agreement they had a right to a

temporary injunction to enjoin the termination of their partnership interests, and we

further conclude that the trial court erred by denying that relief. We do not reach

Sonwalkar and Oladut’s second issue on appeal, regarding whether the legal effect

of the rescission of Class A units was to reduce the number of Class B units, as it is

not necessary to the disposition of this appeal. See TEX. R. APP. P. 47.1.

      We reverse the trial court’s order denying the Third Temporary Injunction

Application and remand the case for further proceedings consistent with this

opinion.




                                              Michael Massengale
                                              Justice

Panel consists of Justices Bland, Massengale, and Brown.




                                         35